— In an action for a judicial separation, in which a final judgment was entered November 21, 1930 in favor of the plaintiff wife, the defendant husband appeals from so much of an order of the Supreme Court, Kings County, dated October 30, 1963, as granted plaintiff’s motion to modify the judgment by adding a direction that the defendant shall pay the sum of $500 for the dental work required by plaintiff. Order, insofar as appealed from, reversed, without costs; and motion insofar as it relates to the dental work, denied without prejudice to renewal on proper proof as indicated herein. The record before us fails to disclose any factual basis for the Special Term’s exercise of its discretion in modifying the judgment by directing the husband to pay for the dental work which the wife claims she requires. In the absence of such proof, it was an improvident exercise of discretion to modify the existing judgment (Newcomb v. Newcomb, 281 App. Div. 689, and eases there cited; Bernstein v. Bernstein, 282 App. Div. 30). Beldoek, P. J., Ughetta, Kleinfeld, Hill and Rabin, JJ., concur.